Case 5:18-cv-01983-LCB Document 222-111 Filed 05/19/21 Page 1 of 3            FILED
                                                                     2021 May-19 PM 07:06
                                                                     U.S. DISTRICT COURT
                                                                         N.D. OF ALABAMA




                   EXHIBIT 175
Case 5:18-cv-01983-LCB Document 222-111 Filed 05/19/21 Page 2 of 3
           Case 5:18-cv-01983-LCB Document 222-111 Filed 05/19/21 Page 3 of 3
Subject: FW: Cost Breakdown

Folks,
Cost for 6 months' worth of maintaining the site. Also see below as it relates to the overall yearly cost and how of that is
covered by ND and by TVA.

Jim


Jim Chardos
Site Manager Bellefonte Nuclear Plant
Nuclear Projects

2744 Bellefonte Road
Hollywood,Alabama 35752
256 574 -8228
Cell 423 309 -7072
jschardos@tva.gov

From: Chardos, James S
Sent: Thursday, September 27, 2018 1:42      PM
To: Franklin Haney, Sr.
Subject: Cost Breakdown

Franklin,
Ihave attached the breakdown of the Bellefonte 6 month cost for the site.    I   also have attached a one page discussion
on the yearly Bellefonte cost as to how it is covered by TVA and ND.


Jim Chardos
Site Manager Bellefonte Nuclear Plant
Nuclear Projects

2744 Bellefonte Road
Hollywood,Alabama 35752
256 574-8228
Cell 423 309 -7072
jschardos@tva.gov




                                                                                                       ND 004205
